Responding to appellant's motion, we have again considered his complaint of the refusal of the court to quash the indictment. Each of the matters charged in the several counts of the indictment related to violations of the liquor laws, and may have reflected the grand jury's belief that all grew out of the same transaction. We note that no testimony was offered by the State on the trial in any way tending to show a sale of liquor by appellant to McDermitt as charged in the fourth count. All of the testimony offered related to sales to Davidson and Hardin. Said parties appear from the record to have been together. We think the refusal of the court to quash the indictment was correct. The record further shows that the State did elect as between transactions and counts. We find nothing indicative of the introduction of any testimony of a separate transaction involving either the possession of intoxicating liquor, or its sale other than as relates to Davidson and Hardin. We are cited to no authority holding the action of the court to be erroneous. We think what we said in the original opinion disposing of the complaint of the argument of the district attorney, is borne out by the record, and that the matter was correctly disposed of.
The motion for rehearing will be overruled.
Overruled. *Page 538